The court did not err in directing the verdict for the defendant.
                       DECIDED NOVEMBER 29, 1939.
S. Bernstein sued Millers National Insurance Company on an insurance policy covering a certain described building occupied by a tenant as a dwelling house. The policy of insurance contained the following provision: "This entire policy, unless otherwise provided by agreement endorsed hereon or added hereto, shall be void if the insured now has or shall hereafter make or procure any other contract of insurance, whether valid or not, on property covered in whole or in part by this policy." The policy contained the further provision: "No officer, agent or representative shall have such power [referring to waivers] or be deemed or held to have waived such provisions or conditions unless waiver, if any, shall be written upon or attached hereto, nor shall any privilege or permission affecting the insurance under this policy exist or be claimed by the insured unless so written or attached." On the trial the evidence demanded a finding that the plaintiff, in violation of the above-quoted provision of the policy, had procured insurance contracts covering the same property from two other fire-insurance companies, and that the defendant company had never agreed to the procurement of said other contracts and had never waived said provision of the policy sued on. It follows that the policy, under its provisions, was void, and that the direction of a verdict in favor of the defendant was not error.
Judgment affirmed. MacIntyre and Guerry, JJ., concur.